Exhibit 10.1
STOCK APPRECIATION AWARD MODIFICATION AGREEMENT
     This Stock Appreciation Award Modification Agreement (this “Agreement”), is
made and entered into as of May 18, 2011 by and between Matthew E. Rubel
(“Grantee”), and Collective Brands, Inc. (“CBI”), with reference to the
following facts:

  A.   Grantee was granted a Stock Appreciation Award on March 14, 2014 covering
129,344 shares of CBI common stock (the “Award”); and

  B.   Grantee is Chairman, Chief Executive Officer and President of CBI and it
is his desire to modify the vesting conditions of the Award.

     In consideration of the promises and for good and valuable consideration,
the receipt and sufficiency of which by each party are hereby acknowledged, the
parties agree that the Vesting Schedule set forth in the Award are deleted in
their entirety and replaced with the following:
VESTING SCHEDULE
64,672 SARS will be subject to time vesting as set forth below (the “Time
Vesting SARs”).
On March 24, 2012, 21,557 Time Vesting SARs vest.
On March 24, 2013, 21,557 Time Vesting SARs vest.
On March 24, 2014, 21,558 Time Vesting SARs vest.
In addition, if the Company achieves the following total stockholder return
relative to the 2011 Compensation Comparison Group (the “CCG”), up to 64,672
SARs (the “CCG Performance SARs”) will vest as set forth below:

  •   In the event the Company’s total stockholder return is greater than or
equal to the 50th percentile of the CCG total stockholder return for the period
from January 31, 2011 through January 31, 2014 (the “Performance Period”), all
64,672 CCG Performance SARs will vest on March 24, 2014.     •   In the event
the Company’s total stockholder return is greater than or equal to the 25th
percentile and less than the 50th percentile of the CCG total stockholder
return, for the Performance Period, 32,336 CCG Performance SARs will vest on
March 24, 2014.     •   In the event the Company’s total stockholder return is
less than the 25th percentile of the CCG total stockholder return for the
Performance Period, none of the CCG Performance SARs will vest.

No other term of the Award or any other agreement is modified.
     IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as
of the latest date set forth below.

     
GRANTEE
  COLLECTIVE BRANDS, INC.
/s/ Matthew E. Rubel
  By:/s/Betty Click
 
   
Matthew E. Rubel
  Name: Betty Click
 
   
 
  Title: Senior Vice President Human Resources
 
   
Date: May 18, 2011
  Date: May 18, 2011

